Citation Nr: 0925830	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  08-20 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder 
disability as secondary to service-connected fibromyositis of 
the left trapezius and paravertebral muscle area.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2007, a statement of the case was issued in May 2008, and a 
substantive appeal was received in June 2008.


FINDING OF FACT

The Veteran's right shoulder disability was caused by his 
service-connected fibromyositis of the left trapezius and 
paravertebral muscle area.


CONCLUSION OF LAW

The Veteran's right shoulder disability is proximately due to 
or the result of the Veteran's service-connected 
fibromyositis of the left trapezius and paravertebral muscle 
area.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
a right shoulder disability.  Specifically, he is claiming 
that his current right shoulder disability is proximately due 
to or caused by his service-connected fibromyositis of the 
left trapezius and paravertebral muscle area.  Applicable law 
provides that service connection will be granted if it is 
shown that the Veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Further, service connection is warranted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  The Court 
has also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet.App. 439 (1995).

Factual Background

The present appeal involves the Veteran's claim that he is 
entitled to service connection for a right shoulder 
disability that is secondary to his service-connected 
disability of fibromyositis of the left trapezius and 
paravertebral muscle area.  The Board notes at the onset that 
service connection was granted for fibromyositis of the left 
trapezius and paravertebral muscle area in a July 1971 RO 
decision, and given a 0 percent disability rating, effective 
December 24, 1970.  Subsequently, an April 2004 rating 
decision increased the disability rating from 0 percent to 10 
percent, effective September 26, 2003.

VA treatment records show that the Veteran was seen on 
numerous times for his right shoulder disability.  A record 
by Dr. Buckley, from March 2007, states that an X-ray of the 
right shoulder showed degenerative change, no acute fracture 
or dislocation, and no rotator cuff calcific tendinitis.  The 
doctor opined that it was most likely that the Veteran 
favored his right shoulder in doing his activity of daily 
living, as the left shoulder was impaired/injured.  She 
further concluded that it was more likely than not that the 
right shoulder condition was secondary to the Veteran's 
service-connected left shoulder.  A treatment record from 
June 2007 reports that the Veteran had an MRI of his right 
shoulder, which showed deforming degenerative changes of the 
glenohumeral joint; blunted anterior and posterior labrum; 
tendinosis of the biceps tendon, subscapularis tendon and 
supraspinatus tendon; and degenerative changes at the 
acromioclavicular joint.  A treatment record by Dr. Zilioli, 
from October 2007, states that the Veteran underwent right 
shoulder hemiarthroplasty, which was done in the community on 
a fee basis.  Furthermore, Dr. Zilioli stated that he 
reviewed Dr. Buckley's notes (referenced earlier in the 
paragraph), and agreed that the Veteran's right shoulder 
symptoms were more likely than not to have been caused by his 
service-connected left shoulder problem.

The Veteran was afforded a VA examination by a physician 
assistant in June 2007 to address the claim for entitlement 
to service connection for right shoulder disability.  The 
Veteran reported that his shoulder started bothering him a 
couple of years prior, but that he did not remember a 
specific injury, that the disability had gotten progressively 
worse, and that he was scheduled for a right shoulder 
replacement in the near future.  An X-ray evidenced that the 
right shoulder had moderate to severe degenerative joint 
disease of the glenohumeral joint and mild AC arthritis, and 
an MRI also evidenced degenerative joint disease of the 
glenohumeral joint.  The examiner documented right shoulder 
pain, and diagnosed the Veteran with degenerative joint 
disease of the right shoulder.  The examiner's opinion was 
that the Veteran's right shoulder disability was not caused 
by or a result of the service-connected fibromyositis of the 
left trapezius and paravertebral muscle area, given that the 
service-connected disability would not cause osteoarthritis 
of the right glenohumeral joint.

Analysis

The Board has the authority to discount the weight and 
probity of evidence in light of its inherent characteristics 
and its relationship to other items of evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  For the reasons 
discussed in the subsequent paragraph, the Board assigns more 
probative value to the opinions made by two VA treating 
physicians, Dr. Buckley in March 2007 and Dr. Zilioli in 
October 2007, than to the physician assistant's opinion made 
during the June 2007 VA examination.

The Board finds that service connection for a right shoulder 
disability, claimed as secondary to a left shoulder 
disability, is warranted.  The Board bases this determination 
on two VA opinions made by the Veteran's treating physicians, 
Dr. Buckley's March 2007 opinion, which stated that it was 
more likely than not that the Veteran's right shoulder 
condition was secondary to his service-connected left 
shoulder, and the October 2007 opinion of Dr. Zilioli, who 
stated that the Veteran's right shoulder symptoms were more 
likely than not to have been caused by his service-connected 
left shoulder problem.  The Board places less weight on the 
June 2007 VA examination administered by a physician 
assistant because the examiner did not address whether the 
Veteran's right shoulder disability was aggravated by his 
service-connected disability, and instead reasoned that the 
Veteran's service-connected disability would not cause 
osteoarthritis of the right glenohumeral joint.  The Board 
believes that the additional training and experience of two 
medical doctors makes it reasonable to afford more probative 
weight to their opinions as opposed to the VA physician's 
assistant.  Moreover, the rationale furnished by the 
physician's assistant appears to be that the left shoulder 
disability would not cause right shoulder arthritis; this 
opinion does not appear to recognize that overuse of the 
right shoulder as a result of favoring that shoulder over the 
impaired left shoulder might result in the right shoulder 
disability. 

The Board finds that the record shows competent medical 
evidence relating the Veteran's right shoulder disability to 
his service-connected fibromyositis of the left trapezius and 
paravertebral muscle area.  For this reason, all doubt is 
resolved in the Veteran's favor and service connection for a 
right shoulder disability on a secondary basis is warranted.  
38 C.F.R. §§ 3.102, 3.310(a).

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board 
also notes that the RO has not informed the Veteran of the 
manner in which disability ratings and effective dates are 
assigned.  The RO will take such actions in the course of 
implementing this grant of service connection, and the 
Veteran may always file a timely notice of disagreement if he 
wishes to appeal from those downstream determinations.


ORDER

Entitlement to service connection for right shoulder 
disability as secondary to service-connected fibromyositis of 
the left trapezius and paravertebral muscle area is 
warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


